Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Zagorin on 7/27/22.

The application has been amended as follows:

On The Claims:
Please amend claim 1, claim 10 and claim 19 as follows.

Please rewrite claim 1: 
1.  (Currently amended) A method for maintaining correct time comprising:
incrementing a first counter that is free running using a first clock signal;
incrementing a second counter that is free running using a second clock signal, the second clock signal being asynchronous to the first clock signal;
generating a sampling pulse , being determined, at least in part, according to passage of a first time period since a previous selected time, the first time period being a lowest common multiple of a first period associated with the first clock signal and a second period associated with the second clock signal, multiplied by K, where K is a number greater than or equal to one; 
sampling the first  counter responsive to the sampling pulse and generating a sampled first counter value; and
correcting the second counter based on the sampled first counter value.

Please amend claim 10: 
Claim 10, Line 7: Insert --generate respective sample pulses to—before “sample the first counter value at selected times and generate a sampled first counter value at each of the selected times” 

Please rewrite claim 19:

19.  (Currently amended) A method for maintaining correct time comprising:
generating a first counter value in a first counter using a first clock signal to increment the first counter;
generating a second counter value in second counter using a second clock signal to increment the second counter;
generating a sampling pulse at a selected time;
determining [[a]] the selected time for sampling the first counter and the second counter, in part, according to passage of a first time interval since a previous selected time, the first time interval being a lowest common multiple of a first period associated with the first clock signal and a second period associated with the second clock signal, multiplied by K, where K is a number greater than or equal to one; 
further determining the selected time, after passage of the first time interval, according to detection of an edge of a slower clock signal, the slower clock signal being either the first clock signal or the second clock signal;
sampling the first counter responsive to the sampling pulse at the selected time and generating a sampled first counter value; 
sampling the second counter responsive to the sampling pulse at the selected time and generating a sampled second counter value;
generating an error indicating a difference between the sampled first counter value and the sampled second counter value; and
adjusting the second counter value according to the error by increasing or decreasing one or more increment values used to generate the second counter value to thereby remove the error in the second counter value over one or more clock periods of the second clock signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186